Citation Nr: 0932965	
Decision Date: 09/02/09    Archive Date: 09/14/09

DOCKET NO.  07-24 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than September 22, 
2005, for additional disability compensation benefits due to 
a dependent spouse.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1990 to 
August 1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 letter decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, that determined that the Veteran was 
entitled to additional disability compensation due to his 
dependent spouse, effective from October 1, 2005.  

In May 2008, the Veteran testified at a personal hearing over 
which the undersigned Veterans Law Judge presided at the RO, 
a transcript of which has been associated with the claims 
folder. 


FINDINGS OF FACT

1.  The Veteran and his spouse were married in June 1972.  

2.  The RO's June 2003 award of a compensable rating of 
10 percent for the service-connected disability of chronic 
cough with dyspnea due to undiagnosed illness, increased his 
combined service-connected rating to 30 percent, effective 
from April 4, 1998.     


CONCLUSION OF LAW

The criteria for an effective date of April 4, 1998, for 
additional disability compensation benefits due to a 
dependent spouse have been met.  38 U.S.C.A. §§ 1115, 5110, 
5111 (West 2002 & Supp. 2009); 38 C.F.R. § 3.31, 3.204, 
3.205, 3.400, 3.401 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and to Assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159.  In 
this case, since service connection was granted and the 
Veteran is challenging the effective date of the additional 
compensation due to his dependent spouse, VA has no duty to 
provide notice of the information and evidence needed to 
substantiate that aspect of the implementation of the award.  
Cf. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007) 
(once service connection is granted the claim is 
substantiated, additional notice is not required, and any 
defect in the notice is not prejudicial).  

In any event, the Board is granting in full the benefit 
sought on appeal.  Accordingly, assuming, without deciding, 
that any error was committed with respect to either the duty 
to notify or the duty to assist, such error was harmless and 
will not be further discussed.  

II.  Effective Date

Except as otherwise provided, the effective date of an award 
of compensation based on an original claim will not be 
earlier than the date of receipt of the claim.  38 U.S.C.A. 
§ 5110(a).  VA regulations provide that the effective shall 
be the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400.  In a 
June 2003 rating decision, the Veteran was granted service 
connection for the disability of chronic cough with dyspnea 
due to undiagnosed illness.  The effective date of that award 
is not at issue here.  

But that award increased the Veteran's combined service-
connected rating to 30 percent, effective from April 4, 1998.  
And Veterans having a service-connected disability rating not 
less than 30 percent are entitled to additional compensation 
for a spouse.  38 U.S.C.A. § 1115(1)(A); 38 C.F.R. 
§ 3.4(b)(2).   

Congress created a special rule that governs the effective 
date of entitlement to additional compensation due to a 
dependent spouse.  An award of additional compensation for 
dependents based on the establishment of a rating in the 
percentage specified by law for that purpose shall be payable 
from the effective date of such rating, but only if proof of 
dependents is received within one year from the date of such 
rating.  38 U.S.C.A. § 5110(f).  

VA regulations provide further guidance that the effective 
date for additional compensation due to dependents shall be 
the latest of the following dates:  (1) the date notice is 
received by VA of the existence of the spouse; (2) the date 
the dependency arises; or (3) the effective date of the 
qualifying disability rating- provided that evidence of 
dependency is received within one year of notification of 
that rating action.  38 C.F.R. § 3.401(b).  VA received 
notice of the existence of the Veteran's spouse on 
October 30, 1991, the date the claim was filed.  The date the 
Veteran and his wife were married (that is, the dependency 
date) is June 23, 1972.  And the effective date of the 
Veteran's combined service-connected disability rating of 
30 percent is April 4, 1998.  Thus, the latest of those three 
dates is April 4, 1998, the date on which the Veteran's 
combined service-connected disability rating of 30 percent 
became effective.  

But both the statute and the regulation make clear that the 
effective date of the additional compensation due to a spouse 
can be the date the qualifying percentage was met only if VA 
received proof of dependency within one year after 
notification of such rating action.  As relevant here, the 
rating decision was issued and notice to the Veteran of that 
decision was sent in June 2003, so the record must show that 
VA received the required proof by June 2004.  

In the June 2003 letter that notified him of the entitlement 
amount and payment start date for his increased benefit, the 
RO asked the Veteran to supply certain information about his 
dependents.  Typically, information to establish dependency 
is submitted to the RO on VA Form 21-686c (Declaration of 
Status of Dependents).  In the June 2003 letter, the RO asked 
the Veteran to fill out a VA Form 21-686c and to provide the 
RO with the Social Security Numbers for each claimed 
dependent.  There is no record of that form being submitted 
to the RO by the Veteran before September 2005-a date well 
past the June 2004 deadline. 
But nothing in the statutes or regulations limits the Veteran 
to providing the required information via that form.  All of 
the relevant information to establish dependency was received 
by VA long before the June 2004 deadline.  See 38 C.F.R. 
§§ 3.204(a)(1) (claimant's statement is sufficient to 
establish dependency provided sufficient detail is supplied); 
3.205 (documents that establish proof of marriage).  

In October 1991, the Veteran filed his claim on a VA 
Form 21-526, seeking, among other things, service connection 
for the disability of chronic cough with dyspnea due to 
undiagnosed illness.  In the section for marital and 
dependency information, he checked the boxes to indicate that 
his marital status was "married," that he lived together 
with his spouse, that their marriage was performed by a 
clergyman or authorized public official, and that she was not 
a Veteran. He reported her name, that she had been married 
twice, and the date on,  and place at which, they had been 
married.  Three weeks later, the Veteran's representative 
submitted the Social Security Number of the Veteran's wife 
and a copy of her final judgment of divorce from her first 
husband.  In March 1992, the Veteran supplied the RO with a 
copy of their marriage license.  Thus, all of the information 
that the RO asked for in the June 2003 notice letter to the 
Veteran had already been received as part of the 
documentation of the Veteran's claim.  

Since the proof of dependency was received prior to the 
June 2003 rating decision, it logically follows that the 
requirement that proof be received within one year after the 
decision notice was met.  38 U.S.C.A. § 5110(f) and 38 C.F.R. 
§ 3.401(b).  The effective date for additional compensation 
due to a spouse is, therefore, the date on which the 
Veteran's combined rating reached 30 percent.  As a result of 
the 10 percent rating assigned to the service-connected 
disability of chronic cough with dyspnea due to undiagnosed 
illness, the Veteran's combine rating was 30 percent 
effective April 4, 1998.  Thus, the Veteran's entitlement to 
additional compensation to a dependent spouse became 
effective April 4, 1998.  

Although the Veteran did not specifically raise these issues, 
there are two additional matters worth noting.  In the 
April 2003 rating decision, the award of service connection 
for chronic cough with dyspnea due to undiagnosed illness was 
granted and a 10 percent disability rating was assigned, 
effective from August 4, 1991, which was the date following 
the Veteran's discharge from service.  38 U.S.C.A. 
§ 5110(b)(2).  That effective date was not assigned for 
entitlement to additional compensation due to the Veteran's 
spouse because the Veteran's combined rating as of August 4, 
1991, was 20 percent.  Unless there is a combined rating of 
30 percent, no entitlement to additional compensation due to 
a spouse arises.  38 U.S.C.A. § 1115(1)(A); 38 C.F.R. 
§ 3.4(b)(2).  As a result of a staged rating for another 
service-connected disability, the Veteran's combined rating 
increased to 30 percent on April 4, 1998.  Since that is the 
date of the "qualifying disability rating," and proof of 
the marriage was timely established, that is the effective 
date for entitlement to additional compensation due to a 
spouse.  38 U.S.C.A. § 5110(f); 38 C.F.R. § 3.401(b)(3).  

In addition, notwithstanding the effective date for 
entitlement to the additional payment, VA regulations also 
provide that the earliest date that payment for additional 
compensation due to a dependent spouse can be paid is the 
first day of the month following the effective date.  
38 C.F.R. § 3.31.  Thus, while the Board finds that the 
effective date for the entitlement to additional compensation 
is April 4, 1998, the earliest payment date of those benefits 
is May 1, 1998.  


ORDER

An effective date of April 4, 1998, for additional disability 
compensation benefits due to a dependent spouse, is granted, 
subject to the criteria governing payment of monetary 
benefits.  



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


